 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEVON DANTE HARRIS, JR.,                           No. 2:19-CV-2184-TLN-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    USA,
15                       Defendant.
16

17                  Plaintiff, a federal prisoner proceeding pro se, brings this civil rights action under

18   the Federal Tort Claims Act (FTCA). The alleged violations appear to have taken place in

19   Bakersfield, California, which is also where plaintiff is currently incarcerated and which is within

20   the boundaries of the Fresno division of the United States District Court for the Eastern District of

21   California. See Local Rule 120(b). Pursuant to Local Rule 120(d), a civil action which has not

22   been commenced in the proper division of the court may, on the court’s own motion, be

23   transferred to the proper division. Because the Sacramento division of this court is not the proper

24   division, this action will be transferred to the Fresno division.

25   ///

26   ///

27   ///

28   ///
                                                         1
 1                  Accordingly, IT IS HEREBY ORDERED that this action is transferred to the

 2   United States District Court for the Eastern District of California sitting in Fresno.

 3

 4   Dated: January 2, 2020
                                                            ____________________________________
 5                                                          DENNIS M. COTA
 6                                                          UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
